UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                           ___________

                                           No. 01-60573
                                           ____________


               CHARLES DAVIDSON, doing business as Davidson Farms,

                                               Plaintiff - Appellant,

               versus

               ANN VENEMAN, Secretary Department of Agriculture,

                                               Defendant - Appellee.


                           Appeal from the United States District Court
                             for the Southern District of Mississippi
                                   USDC No. 5:96-CV-95-BiS

                                        November 18, 2002


Before KING, Chief Judge, JONES and EMILIO M. GARZA, Circuit Judges.

BY THE COURT:

       After due consideration, we find that we do not have jurisdiction over all of the issues briefed

in this case because the district court denied Davidson’s “motion for summary judgment awarding

interest.” The interest issue has not been finally litigated in the district court. We are a court of

limited jurisdiction, and a denial of summary judgment is not a final judgment. Palmer v. Johnson,

193 F.3d 346, 350 (5th Cir. 1999).

       We remand to the district court solely to decide this remaining issue and enter a final

judgment. The clerk of this court is directed to return the record to the district court. Within sixty
days after entry of this remand, the district court shall enter judgment. Once the district court has

entered judgment, the clerk of the district court shall return the record, supplemented with the

judgment, to this court for disposition of the appeal by this panel. The parties are not required to file

a new notice of appeal, nor is further briefing required.

        For the foregoing reasons, we retain jurisdiction over this appeal and REMAND to the district

court for proceedings consistent with this order.